JIM HANNAH, Chief Justice, dissenting. I respectfully dissent. According to the majority, “the crucial question in this case is whether the State provided sufficient evidence j 12to show that the money Heard demanded from Townsend was the property of another person — an element of theft under § 5-36-103(a)(l).” I disagree. The crucial issue in this case is whether the State sustained its burden of proof that Heard acted with the purpose of committing a theft, an element of robbery under § 5-12-102(a) (Repl.2006). Heard set out his argument for directed verdict on two possible bases. First, he asserted that there “has to be a specific intent, i.e., to make — take money that is not yours.” Second, he asserted that “if the money is yours, then it can’t be theft.” The majority focuses on the second issue, and it is the issue that Heard addresses most fully on appeal.1 However, he also argues on appeal that “the facts cannot support the elements of theft.” An element of theft is specific intent to commit theft. Heard had to have the conscious object to commit a theft. The issue on which the appeal turns, is whether the State proved the requisite intent. It did not. “[Ajggravated robbery contains an element of intent to commit theft.” Matthews v. State, 2009 Ark. 321, at 4, 319 S.W.3d 266, 268. “There is no doubt that aggravated robbery is a specific intent crime.” Ellis v. State, 267 Ark. 690, 699, 590 S.W.2d 309, 315 (1979). To prove aggravated robbery, the State had to prove robbery. Ark. Code Ann. § 5-12-103(a) (Repl.2006). To prove robbery, the State had to prove that Heard, “with the purpose of committing a ... theft,” employed or threatened to employ physical force. Ark.Code Ann. 11S§ 5-12-102(a) (Repl.2006). Purposely is defined as acting with the “conscious object to engage in the conduct,” in this case, theft. See Ark. Code Ann. § 5-2-202(1) (Repl.2006). Therefore, the State had to prove that it was Heard’s conscious object to commit a theft. At trial, Townsend testified that Heard “demanded money from me which I owed him.” The State argues on appeal that appellant pointed a gun2 at the victim, Tommy Townsend, and demanded that Townsend give him two dollars, which Townsend admitted that he owed appellant. Thus, the State offered evidence to show that Heard’s intent was to obtain repayment of money owed, and that he attempted to do so by threat of force. However, no evidence was offered to show that it was Heard’s conscious object to obtain the property of another. See Ark. Code Ann. § 5-36-103(a)(l) (Supp.2007). The majority quotes Edwards v. State, 49 Wis.2d 105, 181 N.W.2d 383, 387 (1970), where the Wisconsin Supreme Court considered the “question of whether the intent to collect a debt at gun point negates the necessary intent to steal and thus is a defense to a charge of robbery.” The court in Edwards also stated as follows: Unless the accused can trace his ownership to specific coins and bills in the possession of the debtor, the debtor is the owner of the money in his pocket and it is theft to take it from his possession with the intention to permanently deprive him of its possession regardless of what other motive or intention the accused has. Edwards, 181 N.W.2d at 388. Thus, under the analysis in Edwards, the intent to commit theft is implied if the defendant has the intent to deprive the person permanently of property and |Mthe property sought is not specific property belonging to the defendant. The majority concludes that, because the exact coins or bills lent were not being sought, Townsend had a possessory interest in the money, and this made Heard’s demand a demand for the property of another. However, the definition of when property is that of another is not determinative on this appeal under Arkansas law. Under our statutes and cases, intent cannot be negated or implied. Rather, under our statutory scheme, what is determinative is Heard’s state of mind at the time of the incident. The State argued and proved that his intent was to recover money he had loaned Townsend. The analysis in Edwards is not applicable under our statutes because Arkansas requires specific intent. The State failed to prove intent to commit theft. If the majority is holding that specific intent may be negated, is no longer required, or that intent may now be implied under the analysis set out in discussing Edwards, the statutory definition of the intent to prove theft must be altered. That must be done by the General Assembly. This court is “without authority to declare an act to come within the criminal laws of this state by implication.” Heikkila v. State, 352 Ark. 87, 90, 98 S.W.3d 805, 807 (2008) (citing Dowell v. State, 288 Ark. 161, 162, 671 S.W.2d 740, 741 (1984)). We should follow the law. That is our overarching duty. Griffen v. Arkansas Judicial Discipline & Disability Comm’n, 355 Ark. 38, 57, 130 S.W.3d 524, 536 (2003). Certainly, Heard’s conduct in pointing a pistol at Townsend’s face and demanding repayment of a loan is reprehensible and inexcusable conduct. Under these facts Heard is likely guilty of a crime. However, it is clear that the law on aggravated robbery has been | ir,misapplied in the present case. The court of appeals reversed and dismissed this case because the State failed to prove requisite intent. That decision should be affirmed.  . I do agree with the majority that neither Daniels v. State, 373 Ark. 536, 285 S.W.3d 205 (2008), nor Davidson v. State, 200 Ark. 495, 139 S.W.2d 409 (1940), is relevant because those cases explain that recovery of gambling losses in Arkansas is not theft due to application of replevin law and the effect on intent. Replevin is not at issue in the present case.   . It is clear that the pistol Heard used was actually a toy; however, Townsend believed it was a real pistol at the time.